Citation Nr: 0840757	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  04-40 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable rating for fungal 
dermatitis, right third and fourth fingers, and ichthyosis 
vulgaris, right hand, left knee and left flank.  


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from September 1983 to October 
2003. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

This case was previously Remanded in December 2006 and again 
in February 2008 for additional development and adjudication.  


FINDING OF FACT

The veteran's fungal dermatitis of the right third and fourth 
fingers, and ichthyosis vulgaris involving the right hand, 
left knee, and left flank are currently controlled by topical 
medication and affect an exposed surface area of 3 percent 
and total body surface of 3 percent.  Currently they are 
manifested by no active disease process.


CONCLUSION OF LAW

The criteria for an initial compensable rating for fungal 
dermatitis, right third and fourth fingers, and ichthyosis 
vulgaris, right hand, left knee and left flank are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103(a), 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Factual Background and Analysis

In a March 2004 rating action, service connection was granted 
for fungal dermatitis of the right third and fourth fingers, 
and ichthyosis vulgaris involving the right hand, left knee 
and left flank.  A noncompensable evaluation was assigned 
under DC 7806.  The veteran appealed the initial evaluation 
assigned.  

Under the DC 7806, dermatitis or eczema covering less than 5 
percent of the entire body or less than 5 percent of the 
exposed areas are affected; and, requiring no more than 
topical therapy during the past 12-month period warrants a 
noncompensable rating.

Dermatitis or eczema covering at least 5 percent, but less 
than 20 percent of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month period 
warrants a 10 percent disability rating. 

Dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
requiring systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of 6 weeks or 
more, but not constantly, during the past 12-month period 
warrants a 30 percent disability rating.  

A 60 percent evaluation will be assigned for dermatitis that 
covers more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or with constant or 
near constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118 (2008).

The initial grant of service connection was based on service 
treatment records (STRs), as well as symptoms and clinical 
findings from a November 2003 VA examination report.  
Examination revealed subungual fungus mostly in the right 
third and fourth fingernails, red lesions on the dorsum of 
the right hand proximally, and dry skin in the area of the 
left knee and flank.  The diagnoses were fungal dermatitis 
with right third and fourth fingernails and history of 
ichthyosis vulgaris in the hands, flank, and knees.  

Pursuant to a December 2006 Board remand, the veteran 
underwent VA examination in June 2007.  At that time he 
reported a history of skin changes since 2001 with a 
variation in symptoms over time, which had not resolved 
completely.  The veteran was most recently evaluated in 2004 
for a fungal infection treated with oral medication for 30 
days.  He also had mild ichthyosis.  Current examination 
revealed some mild scaling on the palmer surfaces; 
lichenification and hyperpigmentation of the knees; and some 
scaling in the interdigital spaces of the toes that improves 
with moisturizer.  The condition was described as superficial 
affecting only 3 percent of both the total and exposed body 
surface areas.  The examiner concluded there did not appear 
to be an active fungal infection at this time, which was 
currently controlled by medication.  However, there were 
focal dry areas that were now more discrete than in 2004 and 
a tendency to mild psoriasis that was the cause for lingering 
dry patches.  In an addendum dated in July 2007, the examiner 
clarified that there was no current evidence of fungal 
dermatitis or ichthyosis.

Based upon the evidence, the veteran's current disability 
picture resulting from his skin disorders does not meet or 
approximate the requirements for a compensable evaluation.  
Despite the veteran's reports of persistent symptoms, there 
is no documented pattern of repeated medical visits for 
treatment of any active recurrences.  Thus, there very few 
clinical findings attributable to either skin disorder, 
including when the veteran underwent a VA dermatological 
examination in 2003.  

Moreover, currently, the medical evidence of record reflects 
that the veteran's skin conditions are no longer active.  In 
2007, VA examination showed at most patches of dry skin 
attributable to nonservice connected psoriasis.  There was no 
evidence that large portions of his anatomy were involved 
with only 3 percent of the entire body affected and the 
service-connected fungal dermatitis and ichthyosis vulgaris 
were controlled by medication and not currently active.  
Although the veteran has used topical medication and 
antibiotics, there is no indication that he has required 
corticosteroids or immunosuppressive drugs.  

Nor does the evidence show that the veteran's fungal 
dermatitis and ichthyosis warrant a compensable evaluation 
under any other diagnostic codes available under 38 C.F.R. 
§ 4.118 for assessing scars, as these codes require a showing 
of symptomatology not present in the veteran's case.  There 
are no medical findings of residual scarring and no evidence 
of disfigurement of the head, face, or neck.  There is also 
no evidence of deep, unstable or painful scars, limitation of 
motion due to scars, or scars covering an area of 144 square 
inches.  Thus, diagnostic codes for rating these 
manifestations are not for application.  See 38 C.F.R. § 
4.118 DC 7800, 7801, 7802, 7803, 7804, 7805 (2008).  At this 
time, the Board also notes that the schedule for rating skin 
disabilities under DC 7800-7805 were recently amended, 
effective October 23, 2008.  See 78 FR 54708 (Sep. 23, 2008).  
However, the recent amendments have no affect on the 
veteran's appeal.  Thus, no further consideration or action 
in this regard is needed.

The current level of disability shown is encompassed by the 
rating assigned and, with due consideration to the provisions 
of 38 C.F.R. § 4.7, a higher evaluation is not warranted for 
any portion of the time period under consideration and there 
is no basis for the assignment of staged ratings under the 
Fenderson case.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating. Therefore, 
referral of this case of extra- schedular consideration is 
not in order.

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in October 2003 that fully 
addressed the notice elements.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  The RO also sent the veteran letters 
in December 2006, April 2008, and October 2008 informing him 
of how disability ratings and effective dates are assigned.  
See Dingess v. Nicholson, supra.  Moreover, the veteran has 
not demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  See 
also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (once service 
connection is granted the claim has been substantiated, 
additional VCAA notice is not required, and any defect in the 
notice is not prejudicial).  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The veteran's STRs 
and post service treatment records are in the claims file.  
The RO also obtained a VA medical opinions in 2003 and 2007.  
Thus, it appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and he has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An initial compensable rating for fungal dermatitis, right 
third and fourth fingers, and ichthyosis vulgaris, right 
hand, left knee and left flank, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


